DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 8/25/2020 Claims 1, 7-8, 10 and 12 are amended. Claims 4-6 and 11 are previously presented. Claims are previously presented. Claim 13 is new. Claims 2-3 and 9 are canceled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-8, and 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


1. 	Claims 1, 5, 6, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2005/0280707, Sablak et al. (hereinafter Sablak) in view of U.S. Patent Application 2014/0133703, Dogra et al. (hereinafter Dogra) further in view of U.S. Patent Application 2020/0036904, Otsuki.

2. 	Regarding Claim 1, Sablak discloses An image processing device (Fig. 1: processing device 50) comprising:
 	a motion estimating circuit configured to estimate the amount of motion of an object between a first image and a second image later than the first image ([0015], The processing device automatically tracks movement of at least one object in the images. The processing device determines a stabilizing adjustment for the video images as a function of an unintended change in the field of view of the camera during a time interval between capture of a first image and capture of a second image); and
 	a motion compensating circuit configured to perform a conversion process on the second image so that vibration of the object between the first image and the second image is suppressed, on the basis of the amount of motion of the object, wherein ([0009], The system can compensate for inadvertent camera movement, i.e., remove the jumpiness from the displayed image, by adjusting the relative position of the portion of the image that is selected for display based upon the intended change in the field of view of the camera and an analysis of two of the captured images.), 
 	wherein the motion estimating circuit has the first estimation mode in which the amount of motion of the object is estimated in a predetermined search area ([0044]; Matching techniques which may be used to register or align two images having overlapping content are well known in the art) 
([0044]; Matching techniques which may be used to register or align two images having overlapping content are well known in the art).
 	However, Sablak dos not explicitly disclose the second estimation mode in which the amount of motion of the object is estimated in a larger area than the search area in the first estimation mode,
 	when a predetermined criterion is satisfied, the motion compensating circuit performs the conversion process on the basis of the amount of motion estimated in the second estimation mode, and
 	a mode switch configured to switch between the first estimation mode and the second estimation mode.
 	in the first estimation mode, the motion estimating circuit defines, as an estimation error, a value calculated on the basis of a difference in luminance between the object included in the first image and a predetermined area included in the second image, and
 	the predetermined criterion is that the estimation error exceeds a predetermined value, or that the estimation error exceeds a predetermined multiple of an average value, or both.
 	Dogra teaches the second estimation mode in which the amount of motion of the object is estimated in a larger area than the search area in the first estimation mode ([0010], [0011], [0037], switching between said multi-path tracking mode and single path tracking mode based on the comparison of the sum of absolute difference to the sum of absolute difference threshold),
 	when a predetermined criterion is satisfied, the motion compensating circuit performs the conversion process on the basis of the amount of motion estimated in the second estimation mode (([0010], [0011], [0037], entering the multi-path tracking mode from the single path tracking mode based on the threshold (T). According to various embodiments of the present disclosure, the method assigns a level (L) to define the maximum depth of the multi-path mode. Further, according to various embodiments of the present disclosure, the method terminates the multi-path tracking mode when L reaches a maximum allowable level (L.sub.max) or the SAD value becomes less than the threshold (T).)
 	a mode switch configured to switch between the first estimation mode and the second estimation mode ([0014], switch to the multi-path tracking mode from the single path tracking mode)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sablak with the distinguishing features to perform the estimation either in a predetermined search area or a larger area where objects need to be tracked across images because of potential camera motion as taught in Dogra such as using two different modes for tracking an object. A marked block (smaller search area) is tracked and if the difference across frames is small enough, only this block is considered. If the difference is above a threshold, tracking switches to a different mode, increases the search region by tracking multiple blocks. Hence, enhancing tracking methods with respect to environmental noise.
 	Dogra does not explicitly disclose in the first estimation mode, the motion estimating circuit defines, as an estimation error, a value calculated on the basis of a difference in luminance between the object included in the first image and a predetermined area included in the second image, and
 	the predetermined criterion is that the estimation error exceeds a predetermined value, or that the estimation error exceeds a predetermined multiple of an average value, or both .
 	Further, Otsuki teaches in the first estimation mode, the motion estimating circuit defines, as an estimation error, a value calculated on the basis of a difference in luminance between the object included in the first image and a predetermined area included in the second image ([0067]-[0070], the image processor 15 determines an amount of motion at a position of the target pixel (Step 103). In this determination of the amount of motion, first of all, the image processor 15 acquires luminance information of a pixel of image data in a previous frame, which is located at the same position as the target pixel. Then, the image processor 15 calculates a difference amount between the luminance of the pixel in the current image data and the luminance of the pixel in the image data in the previous frame, and determines an amount of motion at that pixel position on the basis of this difference amount) 
 	the predetermined criterion is that the estimation error exceeds a predetermined value, or that the estimation error exceeds a predetermined multiple of an average value, or both ([0071] After determining the amount of motion, the image processor 15 sets an amount-of-motion level determination value depending on the determined amount of motion (Step 104).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sablak with an image processing apparatus that inputs image information and corrects and outputs a luminance of the input image information as taught in Otsuki for the purposes of improving image quality.

3. 	Regarding Claim 4, Sablak in view of Dogra discloses The image processing device of Claim 1, wherein the second estimation mode is a global motion estimation mode in which the amount of motion of the object is estimated from the entire first and second images ([0009], The system can compensate for inadvertent camera movement, i.e., remove the jumpiness from the displayed image, by adjusting the relative position of the portion of the image that is selected for display based upon the intended change in the field of view of the camera and an analysis of two of the captured images.)

4. 	Regarding Claim 5, Sablak in view of Dogra discloses The image processing device of Claim 1, wherein in the second estimation mode, the amount of motion of the object is estimated in a new search area obtained by expanding a size of the search area in the first estimation mode ([0044], Matching techniques which may be used to register or align two images having overlapping content are well known in the art).

5. 	Regarding Claim 6, Sablak in view of Dogra discloses The image processing device of Claim 1, wherein the motion estimator estimates the amount of motion of the object using pattern matching or a feature vector ([0044], Matching techniques which may be used to register or align two images having overlapping content are well known in the art).

6. 	Regarding Claim 10, Sablak discloses The image processing device of Claim 9,
 	However, Sablak does not explicitly disclose wherein when the predetermined criterion is not satisfied, the mode switching circuit switches the second estimation mode to the first estimation mode.
 	Dogra teaches wherein when the predetermined criterion is not satisfied, the mode switching circuit switches the second estimation mode to the first estimation mode. ([0014], switch to the multi-path tracking mode from the single path tracking mode)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sablak with the distinguishing features to perform the estimation either in a predetermined search area or a larger area where objects need to be tracked across images because of potential camera motion as taught in Dogra such as using two different modes for tracking an object. A marked block (smaller search area) is tracked and if the difference across frames is small enough, only this block is considered. If the difference is above a threshold, tracking switches to a different mode, increases the search region by tracking multiple blocks. Hence, enhancing tracking methods with respect to environmental noise.

 	Regarding Claim 11, Sablak discloses An image display device (camera 22) comprising the image processing device (Fig. 1: processing device 50) of Claim 1.

8. 	Claim 12 is a non-transitory CRM claim, rejected with respect to the same limitations rejected in claim 1.

9. 	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sablak in view of Dogra as applied to claim 1 above, and further in view of U.S. Patent Application 2015/0178943, Li et al. (hereinafter Li).

10.	Regarding Claim 7, Sablak in view of Dogra discloses The image processing device of Claim 1, further comprising:
 	However, Sablak in view of Dogra does not explicitly disclose an area setting circuit configured to set an area corresponding to the object in the first estimation mode.
 	Further, Li teaches an area setting circuit configured to set an area corresponding to the object in the first estimation mode (Fig. 4; [0022], the search region may include pixels within the second bounding box 118 and pixels substantially near the second bounding box 118. [0055]-[0058]) .
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sablak with the distinguishing features to perform the estimation either in a predetermined search area or a larger area where objects need to be tracked across images because of potential camera motion as taught in Dogra such as using two different modes for tracking an object with techniques to enlarging a search area as taught in Li for the purposes of improving image comparison.

 	Regarding Claim 8, Sablak in view of Dogra does not explicitly disclose The image processing device of Claim 7, wherein the motion compensating circuit performs the conversion process on the second image so that the area set by the area setting circuit is located in an approximate center of a display surface on which the first and second images are displayed.
 	Further, Li teaches wherein the motion compensating circuit performs the conversion process on the second image so that the area set by the area setting circuit is located in an approximate center of a display surface on which the first and second images are displayed. (Fig. 4; [0022], the search region may include pixels within the second bounding box 118 and pixels substantially near the second bounding box 118. [0055]-[0058]) .
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sablak with the distinguishing features to perform the estimation either in a predetermined search area or a larger area where objects need to be tracked across images because of potential camera motion as taught in Dogra such as using two different modes for tracking an object with techniques to enlarging a search area as taught in Li for the purposes of improving image comparison.


12. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2005/0280707, Sablak et al. (hereinafter Sablak) in view of U.S. Patent Application 2014/0133703, Dogra et al. (hereinafter Dogra) further in view of U.S. Patent Application 2012/0076207, Schmit et al. (hereinafter Schmit).

13.  	Regarding Claim 13, Sablak discloses An image processing device (Fig. 1: processing device 50) comprising:
([0015], The processing device automatically tracks movement of at least one object in the images. The processing device determines a stabilizing adjustment for the video images as a function of an unintended change in the field of view of the camera during a time interval between capture of a first image and capture of a second image); and
 	a motion compensating circuit configured to perform a conversion process on the second image so that vibration of the object between the first image and the second image is suppressed, on the basis of the amount of motion of the object ([0009], The system can compensate for inadvertent camera movement, i.e., remove the jumpiness from the displayed image, by adjusting the relative position of the portion of the image that is selected for display based upon the intended change in the field of view of the camera and an analysis of two of the captured images.), 
 	wherein the motion estimating circuit has a first estimation mode in which the amount of motion of the object is estimated in a predetermined search area ([0044]; Matching techniques which may be used to register or align two images having overlapping content are well known in the art)	when the predetermined criterion is not satisfied, the motion compensating circuit performs the conversion process on the basis of the amount of motion estimated in the first estimation mode ([0044]; Matching techniques which may be used to register or align two images having overlapping content are well known in the art)
 	However, Sablak dos not explicitly disclose a second estimation mode in which the amount of motion of the object is estimated in a larger area than the search area in the first estimation mode,
 	the second estimation mode is a global motion estimation mode in which the area larger than the search area corresponds to the entire first and second images,

 	when a predetermined criterion is satisfied, the motion compensating circuit performs the conversion process on the basis of the amount of motion estimated in the second estimation mode, and
 	Dogra teaches a second estimation mode in which the amount of motion of the object is estimated in a larger area than the search area in the first estimation mode ([0010], [0011], [0037], switching between said multi-path tracking mode and single path tracking mode based on the comparison of the sum of absolute difference to the sum of absolute difference threshold),
 	when a predetermined criterion is satisfied, the motion compensating circuit performs the conversion process on the basis of the amount of motion estimated in the second estimation mode (([0010], [0011], [0037], entering the multi-path tracking mode from the single path tracking mode based on the threshold (T). According to various embodiments of the present disclosure, the method assigns a level (L) to define the maximum depth of the multi-path mode. Further, according to various embodiments of the present disclosure, the method terminates the multi-path tracking mode when L reaches a maximum allowable level (L.sub.max) or the SAD value becomes less than the threshold (T).), 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sablak with the distinguishing features to perform the estimation either in a predetermined search area or a larger area where objects need to be tracked across images because of potential camera motion as taught in Dogra such as using two different modes for tracking an object. A marked block (smaller search area) is tracked and if the difference across frames is small enough, only this block is considered. If the difference is above a threshold, tracking 
 	Dogra does not explicitly disclose the second estimation mode is a global motion estimation mode in which the area larger than the search area corresponds to the entire first and second images,
 	in the global motion estimation mode the larger area than the search area is divided into a plurality of divided areas, and movement direction is estimated for each divided area, and the amount of motion of the object is estimated from the movement directions of the divided areas,
 	Further Schmit teaches the second estimation mode is a global motion estimation mode in which the area larger than the search area corresponds to the entire first and second images ([0004], Motion vectors may relate to the whole image ( global motion estimation) or specific parts),
 	in the global motion estimation mode the larger area than the search area is divided into a plurality of divided areas (Fig 9; [0052], each single search area may be divided into multiple mutually exclusive spatial regions and a plurality of these exclusive spatial regions may be analyzed), and movement direction is estimated for each divided area, and the amount of motion of the object is estimated from the movement directions of the divided areas ([0055], Analysis of each of the sub regions of region B may result in 4 motion vector candidates and a prediction B 910, which is shown in FIG. 9. Analysis of region A may result in an additional motion factor candidate and a prediction A 920, which is shown in FIG. 9)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sablak with the distinguishing features to perform the estimation either in a predetermined search area or a larger area where objects need to be tracked across images because of potential camera motion as taught in Dogra such as using two different modes for tracking an object with a multiple candidate motion estimation with advanced spatial filtering of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                                                                                                                                                                                                                                
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422